         Case 1:19-cv-02645-AJN-KHP Document 207 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAHKSTAN
and BTA BANK JSC,

                        Plaintiffs,                          No. 19 Civ. 2645 (AJN) (KHP)

                  v.                                         CLERK’S CERTIFICATE OF
                                                             DEFAULT
FERRARI HOLDINGS LLC,

                        Defendant.




          I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that action 19-cv-2645 (AJN) (KHP) was commenced on March

25, 2019, with the filing of a summons and a complaint, a copy of the summons was served on

defendant Ferrari Holdings LLC (“Ferrari”) by personally serving Tara Ferrari, and proof of

service was therefore filed on April 25, 2019. ECF No. 25.

          On April 9, 2020, the court entered an order granting Archer & Greiner, P.C.’s motion to

withdraw as Ferrari’s attorney. ECF No. 181. The court ordered Ferrari—as a corporate

defendant—to retain new counsel within 60 days of the order (June 8, 2020). On June 22, 2020,

the court issued another order, noting that “Ferrari Holdings did not appear for the conference and

is reminded that the deadline has passed to substitute counsel. A corporate entity must be

represented by counsel and cannot appear pro se.” ECF No. 200.

          No substitute counsel has entered an appearance on behalf of Ferrari. Ferrari is therefore

in default. The default of defendant Ferrari Holdings LLC in the above-referenced case is hereby

noted.
     Case 1:19-cv-02645-AJN-KHP Document 207 Filed 07/16/20 Page 2 of 2



         July 16
Dated: _____________, 2020

                                                   RUBY J. KRAJICK
                                                   Clerk of Court

                                                   By:___________________




                                     2
